Citation Nr: 0509529	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
cause of the veteran's death as a result of improper 
treatment for an aortic valve infection, status post 1985 
replacement, at the Providence VA medical center from 
February to March 2002.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He died in March 2002.  The claimant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.


FINDINGS OF FACT

1.  The record on appeal does not contain medical evidence 
that the veteran's death because of an aortic valve infection 
was due to VA carelessness, negligence, lack of proper skill 
or similar instance of fault during his February to March 
2002 hospitalization at the Providence VA medical center.

2.  The record on appeal does not contain medical evidence 
that the veteran's death because of an aortic valve infection 
was due to an event not reasonably foreseeable during his 
February to March 2002 hospitalization at the Providence VA 
medical center.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151 for the veteran's death 
claimed as a result of his treatment for an aortic valve 
infection at the Providence VA medical center from February 
to March 2002, have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
3.358 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In a June 2002 letter, VA notified the claimant that she was 
responsible to support her claim with appropriate evidence.  
The letter also informed the claimant that VA would attempt 
to obtain all relevant evidence in the custody of any VA or 
private facility she identified.  It advised her that it was 
her responsibility to either send medical treatment records 
from the veteran's private physicians regarding treatment for 
his disabilities, or to provide a properly executed release 
so that VA could request the records for her.  The appellant 
was also advised of the VCAA.  In the letter, the September 
2002 rating decision, and the April 2003 statement of the 
case the appellant was notified of the laws and regulations 
governing her claim.  Therefore, the duty to notify the 
appellant of the necessary evidence and of her responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the claimant in June 
2002 if there was any information or evidence she considered 
relevant to her claim so that VA could help her by getting 
that evidence.  If the evidence was held by a private 
physician, she was to provide authorizations so that the RO 
could obtain that evidence.  In May and June 2002 statements 
in support of claim, she reported that all of the relevant 
medical evidence could be found in the veteran's treatment 
records at the Providence and Roxbury VA Medical Centers.  
The RO thereafter obtained and associated these records with 
the claims file.  In August 2002, the RO also obtained a 
medical opinion.  The appellant was advised of what evidence 
VA had requested, received, and what evidence was not 
received in the April 2003 statement of the case.  
Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Compensation Benefit under 38 U.S.C.A. § 1151

The appellant and her representative assert that the 
veteran's death was caused by improper treatment for an 
aortic valve infection, status post 1985 replacement, at the 
Providence VA medical center from February to March 2002.  It 
is requested that the appellant be afforded the benefit of 
the doubt.

The appellant seeks benefits in accordance with the 
provisions of 38 U.S.C.A. § 1151.  That statute provides 
that:

(a)  Compensation under this chapter ... 
of (38 United States Code) shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability ... were service-
connected.  For purposes of this section, 
a disability ... is a qualifying additional 
disability ... if the disability ... was not 
the result of the veteran's willful 
misconduct and-

(1)  the disability ... was caused by 
hospital care, medical or surgical 
treatment, or examination furnished 
the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in [38 U.S.C.A. § 1701(3)(A)], and 
the proximate cause of the 
disability or death was-

(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable . . . 

With the above criteria in mind, the Board finds that what is 
significant about the competent evidence of record is what it 
does not show.  Namely, it does not show any evidence of VA 
fault or an event not reasonably foreseeable.  Id.

As to additional disability, the Board acknowledges that the 
March 2002 Certificate of Death reported that veteran died on 
March [redacted], 2002, at the Providence VA Medical Center because 
of bacterial endocarditis due to an aortic valve replacement.  
However, nothing in VA treatment records generated at the 
time of the February to March 2002 hospitalization, and 
nothing in any of the earlier treatment records, show that VA 
health care providers who treated the veteran during his 
terminal period of hospitalization did something that could 
be considered carelessness, negligence, evidence of a lack of 
proper skill, error in judgment, or similar instance of 
fault.  

In fact, an August 2002 VA medical opinion, prepared after a 
review of the record, including the above reports, found 
that, 

his treatment at the Providence VA 
Medical Center was not deficient.  The 
patient was appropriately treated for his 
infection.  There was certainly no 
indication for valve replacement 
initially and also not subsequently when 
the patient's condition became critical 
leading to his ultimate demise 

. . . I can find no deficiencies in the 
medical care rendered based on my review 
of the pertinent medical records.

This medical opinion stands uncontradicted by any other 
medical evidence of record.

As to an event not reasonably foreseeable, the Board notes 
that at the time of the veteran's February 2002 
hospitalization he was 81 years old and had a history of a 
1985 aortic valve replacement, hypertension, bipolar 
disorder, PTSD, and a cerebrovascular accident.  They also 
show he was admitted with an elevated prothrombin time, a 
very prolonged international normalized ratio, hematuria, 
acute renal failure, a urinary tract infection with 
Methicillin resistant staph aureus, and elevated prothrombin 
time/partial thromboplastin time.  Treatment records also 
noted that the veteran had chronic obstructive pulmonary 
disease.  The veteran, shortly after his admission, was also 
diagnosed and treated for septicemia.  A transesophageal 
echocardiogram also revealed the presence of vegetation on 
the aortic valve.  

Given the veteran's advance age and the poor state of his 
health upon his admission and shortly thereafter, the Board 
cannot say that his death, while tragic, was not a reasonably 
foreseeable event.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991). 

Accordingly, because the record does not contain any medical 
evidence that VA healthcare providers who treated the veteran 
between February and March 2002 did something that could be 
considered carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault; or any 
indication that the hospitalization led to an event not 
reasonably foreseeable, the Board concludes that the 
preponderance of the evidence is against the claim for 
benefits under 38 U.S.C.A. § 1151 for the veteran's death.  
The appeal is denied.

In reaching its conclusion the Board has not overlooked the 
appellant's and her representative's written statements to 
the RO.  While laypersons are competent to describe visible 
symptoms or manifestations of a disease or disability, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), they 
are not competent to provide medical opinion evidence.  See 
Moray v. Brown, 5 Vet. App. 211 (1993) (persons without 
medical expertise are not competent to offer medical 
opinions).  Therefore, the Board assigned greater weight to 
the opinions provided in the August 2002 medical statement 
then these lay statements. 

The Board notes the argument made by the representative in a 
February 2005 brief regarding the need for an independent 
medical examiner's (IME) opinion.  See 38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.901 (1999).  Although the 
representative argued that the August 2002 medical opinion 
was inadequate, no explanation was provided for why the 
opinion was inadequate.  Moreover, nothing in the record 
indicates that this issue is an issue of medical complexity 
or controversy as would disqualify the physician who provided 
the August 2002 opinion from providing the opinion in this 
appeal.  Id.  Therefore, because the record does not present 
an issue of medical complexity or controversy, the Board 
concludes that an IME opinion is not necessary.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994) (the necessity of 
obtaining an IME opinion is left to the discretion of the 
Board.).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 for the veteran's death 
as a result of improper treatment for an aortic valve 
infection, status post 1985 replacement, at the Providence VA 
medical center from February to March 2002, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


